Citation Nr: 1538110	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-36 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastroesophageal disorder, claimed as gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The Veteran served on active duty from April 1997 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issue on appeal.  Jurisdiction now lies with the Atlanta, Georgia RO.  

The Board remanded the instant claim in November 2013.  

In March 2014, the Board denied service connection for a gastroesophageal disorder to include as secondary to service-connected disability.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  An Order of the Court, dated in April 2015, in a Memorandum Decision, vacated, in part, the March 2014 Board's decision, to the extent that the decision denied entitlement to service connection for a gastroesophageal disorder.  The Court did not disturb the denial of service connection for a gastroesophageal disorder secondary to a service-connected disability.  This case was remanded for further readjudication and disposition consistent with the Memorandum Decision and the Court's Order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.

The Veteran claims that service connection for gastroesophageal disorder, claimed as GERD, is warranted.  He maintains he had daily problems with reflux that began in service, in addition to other gastrointestinal symptoms.  He asserts that these symptoms have continued to this date.  

A review of the record shows that the Veteran was examined by VA in March 2011.  He was diagnosed with GERD.  The VA examiner, however, opined it was less likely as not that the Veteran's diagnosed GERD was caused by or related to his service or inservice treatment of gastroenteritis.  A December 2013 addendum to the March 2013 VA examination was provided, indicating in pertinent part, again, that service treatment records were negative for documentation of GERD and that the service treatment records only showed gastroenteritis, which was an acute condition which should have resolved and was not associated with GERD.  Moreover, the examiner stated that the Veteran was referred for an EGD due to his reported symptoms, but that testing was not completed.  

The Court's remand indicated that the Board relied on the March 2011 VA examination and the December 2013 addendum, which were inadequate for rating purposes.  These opinions were found to have failed to address the relevant issues that needed to be addressed, to include the fact that although the Veteran was diagnosed in service with gastroenteritis and the condition, according to the examiner, was transient and should have resolved, the opinion did not address the Veteran's continued daily complaints.  Additionally, the examiner did not address whether the inservice gastrointestinal symptoms could have been or were the initial manifestations of his currently diagnosed GERD.  The Veteran is able to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. at 470.  The statements made by the Veteran regarding these complaints should have been addressed.  Based on the elements set forth, the Veteran requires an additional VA examination which addresses the aforementioned statements relative to the origin of his gastrointestinal disorder.  

The Veteran's gastrointestinal disorder/GERD need not be diagnosed in service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found an examination like this inadequate where, as here, the examiner did not comment on the Veteran's report of relevant injury in service and, instead, relied on the absence of evidence in his service treatment records to provide a negative opinion against the claim.  Therefore, the Veteran requires an adequate VA examination which gives a rationale for the examiner's opinion as to the onset of the Veteran's gastrointestinal disorder, whatever its diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the Veteran's VBMS/claims file was last updated by the AOJ.  
 
2.  Following completion of the above, the Veteran shall be afforded a VA gastrointestinal disorders examination, by an examiner other than the one who examined him in March 2011, to determine the nature and etiology of any current gastrointestinal disorder.  The Veteran's VBMS/claims file must be made available for review in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies, to include an EGD, should be performed.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed gastrointestinal disorder  had onset inservice or is otherwise shown to have been incurred in, aggravated, or due to an event of service.  In offering these assessments, the examiner must discuss the prior examination and treatment reports, the Veteran's statements, and any other lay statements of record  regarding the onset and/or chronicity of the pertinent symptoms.  The examiner should address the March 2011 VA examiner's statement that the Veteran's inservice acute gastroenteritis "should have resolved" in light of the Veteran's continued complaints, and if the gastrointestinal complaints made in service were the initial manifestations of his currently diagnosed GERD or any other gastrointestinal disorder.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
3.  After completion of the above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC), allow the appropriate time for response, and then return the claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




